Citation Nr: 1036719	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, 
claimed as secondary to Type II diabetes mellitus.

3. Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to Type II diabetes mellitus.

4. Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1966 to October 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 rating 
decision of the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file is 
now in the jurisdiction of the Roanoke, Virginia RO.  In June 
2006, a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  The Veteran submitted additional evidence with a waiver of 
initial agency of original jurisdiction consideration at the 
Travel Board hearing.

In February 2009, the Board issued a decision that denied the 
Veteran's claims for service connection.  He appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2010, the Court vacated the Board's 
decision and remanded the issues to the Board for further action 
consistent with a Joint Motion for Remand (Joint Motion) by the 
parties.

Initially, the Board notes that this claim has been subject to 
Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in Haas v. 
Nicholson, 20 Vet App 257 (2006) that reversed a decision of the 
Board which denied service connection for disabilities claimed as 
a result of exposure to herbicides.  On May 8, 2008, the United 
States Court of Appeals for the Federal Circuit issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein 
it reversed the Court's decision, and issued mandate in Haas 
effective October 16, 2008.  A petition for a writ of certiorari 
in Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's 
Memorandum 01- 06-24 in its entirety, the Board finds it may now 
proceed in the instant appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran's service personnel records show he served in the 
U.S. Army as an engineer supply and parts specialist, and was 
stationed in Thailand from April 1968 to October 1969.  A 
November 1968 letter shows that he was "awarded the Vietnam 
Campaign Medal and Vietnam Service Medal by virtue of permanent 
assignment to a unit in Thailand."

In his original application for VA compensation, the Veteran 
checked a box indicating that he served in Vietnam and specified 
that he was in Vietnam from 1967 to 1969.  In April 2004, the 
National Personnel Records Center (NPRC) certified that it was 
unable to determine whether the Veteran had in-country service in 
the Republic of Vietnam.  

At the June 2006 Travel Board hearing, the Veteran testified that 
although he was stationed permanently in Thailand, he had 
occasional temporary duty (TDY) assignments to Vietnam, escorting 
supply runs.  Each visit lasted anywhere from 10 to 15 days.  On 
one occasion, he "was gone longer than [expected] and they 
almost put [him] down [as] missing in action because they hadn't 
received the supplies or heard from [him] in one certain area."  
He stated that he made supply runs to places like Ban Kai, Da 
Nang, Tan Son Nhut, and Cam Ranh Bay.  Without any corroborating 
evidence the Veteran's bald assertions of service in Vietnam are 
self-serving.  He has indicated that TDY pay records might 
confirm his trips to Vietnam, as he received increased pay for 
those trips.  Therefore, efforts to obtain these payroll records 
must be made.

As noted in the Joint Motion, the Veteran's claims for service 
connection for erectile dysfunction and bilateral leg and arm 
disabilities are inextricably intertwined with the claim for 
service connection for diabetes mellitus.  Adjudication of the 
claims for erectile dysfunction and bilateral leg and arm 
disabilities must be deferred pending the action requested in the 
diabetes mellitus matter.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the 
appellant's reported periods of TDY service 
in Vietnam in 1968 and 1969.  This search 
should include attempts to obtain service 
department (Army) payroll records of the 
Veteran from April 1968 to October 1969 from 
the Defense Finance and Accounting Service 
(DFAS) or other appropriate agency in order 
to establish receipt of additional pay while 
on TDY in Vietnam.  While in Thailand, he was 
stationed with 347th Sig. Co. and Co. B, 
302nd Sig. Bn.  Any additional action 
necessary for independent verification of the 
Veteran's service in Vietnam, to include 
follow-up action requested by the contacted 
entity, should be accomplished.  All action 
taken and responses obtained must be 
documented in the claims file.  The RO must 
make a formal finding of unavailability if 
these records cannot be located.

2. Thereafter, the RO should readjudicate the 
issues.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
attorney the opportunity to respond before 
the claims file is returned to the Board.  
The purpose of this remand is to comply with 
the mandates of the Court (endorsing the 
Joint Motion).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



